Citation Nr: 0733813	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  99-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1151 for the veteran's 
death, claimed as a result of treatment at a VA medical 
facility in 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Nashville, Tennessee.  

Procedural history

The veteran served on active duty in the United States Air 
Force from September 1948 to April 1949, June 1952 to June 
1956, and July 1956 to January 1961.  He died in October 
1997.  The appellant is the veteran's surviving spouse.

In a November 1997 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In a rating decision dated 
in June 1999, the RO denied the appellant's claim for DIC 
benefits pursuant to 38 U.S.C. § 1151.  The appellant 
perfected appeals of both decisions.

The appellant presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Nashville RO in April 2002.  The 
transcript of the hearing is associated with the appellant's 
claims folder.

This case was previously before the Board in November 2003, 
when it was remanded for further procedural development.  
After such was accomplished, the case was returned to the 
Board.

In October 2006, the Board requested that an independent 
medical expert (IME) provide a medical opinion on an 
unresolved and complex medical matter in the case.  See 
38 U.S.C.A. § 7109 (West 2002).  In August 2007, the Board 
received the requested IME opinion.  The subsequent 
procedural history will be described below.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

In September 2007, the appellant submitted a response to the 
Board's IME opinion obtained in August 2007.  At that time 
she indicated that she had additional evidence to submit, and 
she declined a waiver of initial consideration by the Agency 
of Original Jurisdiction (AOJ) of any such evidence.  See 38 
C.F.R. §§ 19.31, 20.1304(c) (2007).  The appellant submitted 
additional evidence later in the month, and in October 2007 
her representative filed a motion for remand so that such 
evidence could be considered by the AOJ.

Pursuant to the appellant's declining to waiver consideration 
of the additional evidence by the agency of original 
jurisdiction (AOJ), this case must be returned to the AOJ for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation allowing the 
Board to consider additional evidence without remanding case 
to the agency of original jurisdiction for initial 
consideration was invalid].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After providing any appropriate notice 
to the appellant and her 
representative, VBA should 
readjudicate the appellant's claims of 
entitlement to service connection for 
the cause of the veteran's death and 
entitlement to DIC benefits pursuant 
to 38 U.S.C. § 1151, in light of all 
of the evidence of record.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

